       Case 2:21-cm-00100-PA Document 1 Filed 04/15/21 Page 1 of 5 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
     Federal Courthouse, 14th Floor
 7   312 North Spring Street
     Los Angeles, California 90012
 8   Telephone: (213) 894-5421
     Facsimile: (213) 894-0142
 9   E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                            UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14
     IN THE MATTER OF THE SEIZURE OF            No. 2:21-CM-00100
15   $78,484.94 IN BANK FUNDS FROM BANK
     OF AMERICA ACCOUNT ENDING 5273,            STIPULATION AND REQUEST TO EXTEND
16   $8,140.26 IN BANK FUNDS FROM BANK          THE DEADLINE TO FILE CIVIL
                                                FORFEITURE COMPLAINT
17   OF AMERICA ACCOUNT ENDING 5993,
     $2,196.75 IN BANK FUNDS BANK OF
18   AMERICA ACCOUNT ENDING 1352, AND           [PROPOSED ORDER LODGED
     $1,154.29 IN BANK FUNDS FROM BANK          CONTEMPORANEOUSLY HEREWITH]
19   OF AMERICA ACCOUNT ENDING 1611.
20

21        It is hereby stipulated by and between the United States of
22   America (the “government”) and potential claimant Mohamed Ali Sabek
23   (“Sabek”) through his counsel, Stephen Fisch, as follows:
24        1.    Claimant Sabek filed a written claim on February 22, 2021,
25   in administrative forfeiture proceedings commenced by the Drug
26   Enforcement Administration (“DEA”) with respect to $78,484.94 in bank
27   funds from Bank of America account ending 5273 seized on November 25,
28   2020; $8,140.26 in bank funds from Bank of America account ending
                                            1
       Case 2:21-cm-00100-PA Document 1 Filed 04/15/21 Page 2 of 5 Page ID #:2



 1   5993 seized on November 25, 2020; $2,196.75 in bank funds Bank of

 2   America account ending 1352 seized on November 25, 2020; and

 3   $1,154.29 in bank funds from Bank of America account ending 1611

 4   seized on November 25, 2020 (collectively, the “seized assets”).

 5        2.    The government asserts that the DEA has sent the written

 6   notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to

 7   all known interested parties.      Under 18 U.S.C. § 983(a)(2)(A)–(E),

 8   the time has either expired or been tolled for any person to file a

 9   claim to the seized assets.

10        3.    Under 18 U.S.C. § 983(a)(3)(A), the United States is

11   required to file a complaint for forfeiture against the seized assets

12   alleging that the seized assets are subject to forfeiture within 90

13   days after a claim has been filed in the administrative forfeiture

14   proceedings, which in this case would be May 23, 2021.

15        4.    Claimant does not desire that the government initiate a

16   civil forfeiture action against the seized assets at this time,

17   because the parties desire additional time to discuss resolution of

18   the matter.

19        5.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish

20   by agreement to extend the time in which the United States is

21   required to file a complaint for forfeiture or indictment against the

22   seized assets, in order to provide the parties an opportunity to

23   discuss settlement.

24        6.    The parties request and agree that the deadlines by which

25   the United States shall be required to file a complaint for

26   forfeiture against the seized assets and/or obtain and indictment

27   alleging that the seized assets are subject to forfeiture be extended

28   to July 22, 2021.

                                            2
       Case 2:21-cm-00100-PA Document 1 Filed 04/15/21 Page 3 of 5 Page ID #:3



 1         7.   Claimant knowingly, intelligently, and voluntarily gives up

 2   any right he may have under 18 U.S.C. § 983(a)(3)(A)-(C) to require

 3   the United States to file a complaint for forfeiture against the

 4   seized assets alleging that defendants $78,484.94 in bank funds from

 5   Bank of America account ending 5273, $8,140.26 in bank funds from

 6   Bank of America account ending 5993, $2,196.75 in bank funds Bank of

 7   America account ending 1352, and $1,154.29 in bank funds from Bank of

 8   America account ending 1611 are subject to forfeiture by May 23,

 9   2021, and any right he may have to seek dismissal of any complaint on

10   the grounds that it was not filed or returned on or before such date.

11         NOW, THEREFORE, the parties hereto, by and through their

12   respective attorneys, hereby STIPULATE AND REQUEST that the

13   government’s time to file a civil forfeiture complaint in connection

14   with the seizure of defendants $78,484.94 in bank funds from Bank of

15   America account ending 5273, $8,140.26 in bank funds from Bank of

16   ///

17   ///

18

19

20

21

22

23

24

25

26

27

28

                                            3
       Case 2:21-cm-00100-PA Document 1 Filed 04/15/21 Page 4 of 5 Page ID #:4



 1   America account ending 5993, $2,196.75 in bank funds Bank of America

 2   account ending 1352, and $1,154.29 in bank funds from Bank of America

 3   account ending 1611 be extended to and include Thursday, July 22,

 4   2021.

 5           SO STIPULATED

 6   Dated: April 14, 2021             TRACY L. WILKISON
                                       Acting United States Attorney
 7                                     BRANDON D. FOX
                                       Assistant United States Attorney
 8                                     Chief, Criminal Division
                                       STEVEN R. WELK
 9                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
10

11                                        /s/Brent A. Whittlesey
                                       BRENT A. WHITTLESEY
12                                     Assistant United States Attorney
13

14   Dated: April 15, 2021                /s/(per email confirmation)
                                       STEPHEN J. FISCH
15                                     Shevin Law Group
16                                     Attorney for Claimant
                                       MOHAMED ALI SABEK
17

18

19

20

21

22

23

24

25

26

27

28

                                            4
       Case 2:21-cm-00100-PA Document 1 Filed 04/15/21 Page 5 of 5 Page ID #:5



 1                            PROOF OF SERVICE BY E-MAIL

 2           I am a citizen of the United States and a resident of or

 3   employed in Los Angeles County, California; my business address is

 4   the Office of United States Attorney, 312 North Spring Street, 14th

 5   Floor, Los Angeles, California 90012; I am over the age of 18; and I

 6   am not a party to the above-titled action;

 7           On April 15, 2021, I served a copy of: STIPULATION AND REQUEST

 8   TO EXTEND THE DEADLINE TO FILE CIVIL FORFEITURE COMPLAINT on each

 9   person or entity named below by transmitting the document by

10   electronic mail to the e-mail address indicated for receipt of e-mail

11   on the date and place shown below following our ordinary office

12   practices.     Each person has given consent to receive service by e-

13   mail.

14           TO:   eric@shevinlaw.com; steven@shevinlaw.com

15           I am readily familiar with the practice of this office for
16   transmittal of electronic mail from a desktop computer which allows
17   for confirmation that an e-mail message was sent on a particular day
18   and time.     I declare under penalty of perjury under the laws of the
19   United States of America that the foregoing is true and correct and
20   that I am employed in the office of a member of the bar of this court
21   at whose direction the service was made.
22           Executed on: April 15, 2021, at Los Angeles, California.
23                                           /s/
                                             SHANNEN BECKMAN
24                                           Senior Paralegal, FSA
25

26

27

28

                                            4
